UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7157



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISAIAH BRYANT, IV,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-01-236)


Submitted:   October 14, 2004             Decided:   October 22, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaiah Bryant, IV, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Isaiah Bryant, IV, appeals the district court’s order

denying    his      “Motion    for     Review    and   Clarification     of   the

Government’s Refusal to Make a Motion for Downward Departure.”                 We

have     reviewed     the     record    and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Bryant, No. CR-01-236 (E.D. Va. May

12, 2004).       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        - 2 -